DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 38, line 1, “The method of claim 36” is changed to “The method of claim 34”.

Allowable Subject Matter
Claims 34-35, 38, and 40-54 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 34 and 54 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: wherein the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 8,296,616 to Wu discloses a method of distinguishing hybrid automatic repeat request, hereinafter called HARQ, processes for a mobile device of a wireless communication system includes assigning a plurality of HARQ reference numbers corresponding to a plurality of uplink HARQ processes respectively, for identifying each of the plurality of uplink HARQ processes.
US Patent 9,930,684 to Hwang et al. discloses device-to-device HARQ process management. When existing HARQ entity assignment (one HARQ entity and up to eight HARQ processes for one UE, multiple HARQ entities and up to eight HARQ processes for each HARQ entity in one eNB) is used without modifications, eight HARQ processes may be assigned to each UE. In a D2D UE, D2D HARQ processing and WAN HARQ processing may take different delay times. Hence, the number of assigned HARQ processes is to be varied according to the retransmission interval and HARQ processing time.
US Patent 7,631,247 to Petrovic et al. discloses process configuration for multiple HARQ processes. The scheduler decides which of the N HARQ processes shall be used for transmission. Each HARQ process can have different window sizes. In HSDPA there is only a single HARQ process scheduled each TTI and each process works as a SAW protocol which corresponds to selective repeat ARQ with window size 1. A retransmission can be scheduled after 5 transmission time intervals (TTI).
US Patent 7,471,693 to Petrovic et al. discloses multiple HARQ processes handling method. The invention concerns a method of managing a plurality of parallel hybrid ARQ processes including at least one of a reserved and/or additional HARQ process comprising the step of scheduling the available HARQ processes for transmission in accordance with at least one resource allocation parameter. Furthermore, the invention discloses a method of a plurality of hybrid HARQ processes including at least one of a reserved and/or additional HARQ process in a mobile communication system, wherein data flows are transmitted 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RASHEED GIDADO/Primary Examiner, Art Unit 2464